
	
		II
		Calendar No. 377
		111th CONGRESS
		2d Session
		S. 3378
		[Report No. 111–189]
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2010
			Mr. Akaka, from the
			 Committee on Veterans'
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize health care for certain individuals exposed
		  to environmental hazards at Camp Lejeune and the Atsugi Naval Air Facility, to
		  establish an advisory board to examine exposures to environmental hazards
		  during military service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Examination of Exposures to
			 Environmental Hazards During Military Service and Health Care for Camp Lejeune
			 and Atsugi Naval Air Facility Veterans and their Families Act of
			 2010.
		2.Definitions
			(a)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(1)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
				(b)Military
			 exposure
				(1)In
			 generalIn this Act, the term
			 military exposure means the exposure of an individual to an
			 environmental hazard on a military installation.
				(2)ExceptionSuch
			 term does not include the exposure of an individual to an environmental hazard
			 at a military installation during a period in which imminent danger pay is
			 authorized to be paid the individual under section 310 of title 37, United
			 States Code.
				(c)Military
			 exposure claimIn this Act, the term military exposure
			 claim means a formal claim of a military exposure submitted by or on
			 behalf of an individual.
			3.Advisory Board
			 on Military Exposures
			(a)EstablishmentThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 establish an advisory board (to be known as the Advisory Board on
			 Military Exposures) to provide expert advice to the Department of
			 Defense and the Department of Veterans Affairs on matters relating to exposures
			 of current and former members of the Armed Forces and their dependants to
			 environmental hazards on military installations.
			(b)CompositionThe
			 Advisory Board shall consist of 7 members, appointed by the President, in
			 consultation with the Secretary of Defense and the Secretary of Veterans
			 Affairs, of whom—
				(1)two members shall
			 be members of military service organizations or organizations recognized by the
			 Secretary of Veterans Affairs under section 5902 of title 38, United States
			 Code (commonly referred to as veterans service
			 organizations);
				(2)two members shall
			 be officials of appropriate Federal agencies, other than the Department of
			 Defense or the Department of Veterans Affairs, with experience in environmental
			 exposure or environmental exposure assessments, health monitoring, or other
			 relevant fields; and
				(3)three members
			 shall be scientists who—
					(A)have backgrounds
			 in environmental exposure or environmental exposure assessments, health
			 monitoring, or other relevant fields; and
					(B)are not officials
			 or employees of the Federal Government.
					(c)Appointments
				(1)DeadlineAll
			 members of the Advisory Board shall be appointed not later than 90 days after
			 the date of the enactment of this Act.
				(2)DurationMembers
			 of the Advisory Board shall serve for 3-year terms, subject to renewal, but not
			 longer than 6 years in total.
				(3)VacanciesA
			 vacancy in the Advisory Board shall be filled in the manner in which the
			 original appointment was made.
				(d)ChairpersonThe
			 members of the Advisory Board shall select from among its membership a
			 Chairperson to serve a 1-year term.
			(e)QuorumA
			 majority of the members of the Board shall constitute a quorum.
			(f)MeetingsThe
			 Board shall meet at the call of the Chairperson.
			(g)Compensation
				(1)Officers of the
			 Federal Government
					(A)In
			 generalA member of the Board who is an employee of the Federal
			 Government may not receive additional pay, allowances, or benefits by reason of
			 the member’s service on the Board.
					(B)Travel
			 expensesEach such member of the Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions under subchapter I of chapter 57 of title 5, United
			 States Code.
					(2)Other
			 members
					(A)In
			 generalExcept as provided in subparagraph (B), a member of the
			 Advisory Board who is not an employee of the Federal Government—
						(i)shall be paid
			 compensation out of funds made available for the purposes of this title at the
			 daily equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the
			 Advisory Board; and
						(ii)while away from
			 the member’s home or regular place of business on necessary travel in the
			 actual performance of duties as a member of the Advisory Board, shall be paid
			 per diem, travel, and transportation expenses in the same manner as is provided
			 under subchapter I of chapter 57 of title 5, United States Code.
						(B)LimitationA
			 member of the Advisory Board may not be paid compensation under subparagraph
			 (A)(ii) for more than 120 days in any calendar year.
					(h)Staff
				(1)In
			 generalThe Chairperson of the Advisory Board may, without regard
			 to the civil service laws and regulations, appoint an executive director of the
			 Advisory Board, who shall be a civilian employee of the Department of Defense,
			 and such other personnel as may be necessary to enable the Advisory Board to
			 perform its duties. The appointment of an executive director shall be subject
			 to approval by the Advisory Board.
				(2)CompensationThe
			 Chairperson of the Advisory Board may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(i)Detail of
			 Government EmployeesUpon request of the Chairperson of the
			 Advisory Board, the head of any Federal department or agency may detail, on a
			 nonreimbursable basis, any personnel of that department or agency to the
			 Advisory Board to assist it in carrying out its duties.
			4.Consideration of
			 military exposures
			(a)In
			 generalThe purpose of the Advisory Board is to consider and
			 study cases of exposure of current and former members of the Armed forces and
			 their dependants to potential environmental hazards at military installations.
			 The Advisory Board shall evaluate military exposure claims that are submitted
			 to the Advisory Board by members of the Armed Forces, veterans, dependants of
			 members of the Armed Forces and veterans, veterans advocacy groups, and
			 officials of the Department of Defense and the Department of Veterans Affairs
			 with responsibility or experience monitoring the health of current and former
			 members of the Armed Forces.
			(b)Consideration
			 of exposure claimsNot later than 180 days after receiving a
			 military exposure claim, the Advisory Board shall consider the claim and take
			 one of the following actions:
				(1)If the Advisory
			 Board determines that further consideration of the military exposure claim is
			 necessary to adequately assess the extent of exposure, the Advisory Board shall
			 convene a science review panel under subsection (c) to make such assessment and
			 report its findings to the Advisory Board.
				(2)If the Advisory
			 Board determines that the extent of exposure is insufficient to warrant further
			 consideration of the claim, the Advisory Board shall make a recommendation of
			 such finding to the Secretary of Defense and the Secretary of Veterans
			 Affairs.
				(3)If the Advisory
			 Board determines that during the time period covered by such claim, members of
			 the Armed Forces and their dependants were exposed to sufficient amounts of
			 environmental hazards to warrant health care or compensation, the Advisory
			 Board shall submit to the Secretary of Defense and the Secretary of Veterans
			 Affairs a report that includes the following:
					(A)Recommendations
			 that—
						(i)such members
			 should receive—
							(I)health care
			 benefits through the Department of Defense specifically designed to address
			 such exposure, as determined by the Secretary of Defense; or
							(II)veterans health
			 care or compensation specifically designed to address such exposure; and
							(ii)dependents of
			 such members should receive health care benefits through the Department of
			 Defense specifically designed to address such exposure, as determined by the
			 Secretary of Defense, or financial compensation, or both.
						(B)Information on
			 cost and attributable exposure, as defined in regulations prescribed pursuant
			 to this Act.
					(c)Science
			 advisory panels
				(1)EstablishmentThe
			 Advisory Board may convene a science advisory panel to assist in the
			 consideration of a military exposure claim under this section.
				(2)CompositionA
			 science advisory panel convened under this subsection shall consist of 7
			 scientists who—
					(A)have backgrounds
			 in environmental exposure or environmental exposure assessments, health
			 monitoring, or other relevant fields; and
					(B)are not officials
			 or employees of the Federal Government.
					(3)ChairpersonThe
			 Chairperson of the Advisory Board shall select from among the membership of a
			 science advisory panel an individual to serve as Chairperson of the panel. The
			 individual so selected shall serve a 1-year term as Chairperson of the
			 panel.
				(4)Consideration
			 of military exposure claimsNot later than 180 days after
			 requested by the Advisory Board to review a military exposure claim, a science
			 advisory panel shall submit a report to the Advisory Board with one of the
			 following recommendations:
					(A)A recommendation
			 that there is insufficient exposure to warrant further consideration of the
			 claim.
					(B)A recommendation
			 that further study of the claim is necessary, to be carried out by, or under
			 the direction of, the science advisory panel in coordination with the Advisory
			 Board.
					(C)A recommendation
			 that, during the time period covered by such claim, members of the Armed Forces
			 and their dependants were exposed to a sufficient risk of exposure to
			 environmental hazards to warrant compensation or health care.
					(d)Subpoena
			 authorityThe Advisory Board and each science advisory panel
			 convened by the Advisory Board under subsection (c) are authorized to require
			 by subpoena the attendance and testimony of witnesses necessary to consider
			 military exposure cases under this section.
			(e)Cooperation of
			 Federal agenciesThe head of each relevant Federal agency,
			 including the Administrator of the Environmental Protection Agency, shall
			 cooperate fully with the Advisory Board and each science advisory panel
			 convened by the Advisory Board under subsection (c) for purposes of considering
			 military exposure cases under this section.
			(f)Initial
			 cases
				(1)In
			 generalThe Advisory Board shall consider military exposure
			 claims related to Camp Lejeune, North Carolina, and Atsugi Naval Air Facility,
			 Japan, as the first two cases considered under this section.
				(2)Rule of
			 constructionNothing in this section shall be construed as
			 requiring or authorizing the removal of any individuals from the lists required
			 under sections 6 and 7.
				(g)Permanent
			 advisory committeeSection 14 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Advisory Board.
			5.Authority to
			 provide certain health care benefits to individuals subjected to military
			 exposuresThe Secretary of
			 Defense is authorized to provide to current and former members of the Armed
			 Forces and their dependants who were exposed to environmental hazards at
			 military installations such health care benefits as may be recommended by the
			 Advisory Board on Military Exposures under this Act.
		6.Health care
			 services for certain individuals at Camp Lejeune, North Carolina
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense, in coordination with the Secretary of
			 Veterans Affairs and after consultation with the Agency for Toxic Substances
			 and Disease Registry, shall compile a list of individuals exposed to
			 environmental hazards at Camp Lejeune, North Carolina, during the period, as
			 determined by the Secretaries, in which the water at Camp Lejeune was
			 contaminated with volatile organic compounds, including known and probable
			 human carcinogens. The list may include individuals who were exposed to such
			 hazards as fetuses in utero.
			(b)Eligibility for
			 health careIndividuals included on the list compiled under
			 subsection (a) shall be immediately eligible for health care as follows:
				(1)Dependents shall
			 be eligible for health care benefits through the Department of Defense, as
			 determined by the Secretary of Defense, for any condition, or any disability
			 that is associated with such condition, that is associated with exposure to the
			 contaminants in the water at Camp Lejeune.
				(2)Current and
			 former members of the Armed Forces shall be eligible to receive one of the
			 following:
					(A)Health care
			 benefits through the Department of Defense specifically designed to address
			 such exposure, as determined by the Secretary of Defense.
					(B)Health care
			 benefits through the Department of Veterans Affairs specifically designed to
			 address such exposure.
					(c)Report
				(1)In
			 generalNot later than 30 days after compiling the list required
			 under subsection (a), the Secretary of Defense, in coordination with the
			 Secretary of Veterans Affairs, shall submit to the appropriate congressional
			 committees a report on the compilation of such list.
				(2)ContentThe
			 report required under paragraph (1) shall include—
					(A)the evidence
			 considered in selecting the covered period of water contamination at Camp
			 Lejeune; and
					(B)the criteria used
			 to determine whether an individual was exposed to a contaminant during the
			 covered period and the rationale for using those criteria.
					(d)SunsetThe
			 Secretary of Defense, in coordination with the Secretary of Veterans Affairs,
			 may expand the list compiled under subsection (a), but may not add any
			 individuals on or after the date that is 5 years after the date of the
			 enactment of this Act.
			7.Health care
			 services for certain individuals at Atsugi Naval Air Facility, Japan
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense, in coordination with the Secretary of
			 Veterans Affairs, shall compile a list of individuals exposed to environmental
			 hazards at Atsugi Naval Air Facility, Japan, during the period, as determined
			 by the Secretaries, in which the air at Atsugi Naval Air Facility was
			 contaminated due to an incinerator. The list may include individuals who were
			 exposed to such hazards as fetuses in utero.
			(b)Eligibility for
			 health careIndividuals included on the list compiled under
			 subsection (a) shall be immediately eligible for health care as follows:
				(1)Dependents shall
			 be eligible for health care benefits through the Department of Defense, as
			 determined by the Secretary of Defense, for any condition, or any disability
			 that is associated with such condition, that is associated with exposure to the
			 contaminants in the air from an incinerator at Atsugi Naval Air
			 Facility.
				(2)Current and
			 former members of the Armed Forces shall be eligible to receive one of the
			 following:
					(A)Health care
			 benefits through the Department of Defense specifically designed to address
			 such exposure, as determined by the Secretary of Defense.
					(B)Health care
			 benefits through the Department of Veterans Affairs specifically designed to
			 address such exposure.
					(c)Report
				(1)In
			 generalNot later than 30 days after compiling the list required
			 under subsection (a), the Secretary of Defense, in coordination with the
			 Secretary of Veterans Affairs, shall submit to the appropriate congressional
			 committees a report on the compilation of such list.
				(2)ContentThe
			 report required under paragraph (1) shall include—
					(A)the evidence
			 considered in selecting the covered period of air contamination at Atsugi Naval
			 Air Facility; and
					(B)the criteria used
			 to determine whether an individual was exposed to a contaminant during the
			 covered period and the rationale for using those criteria.
					(d)SunsetThe
			 Secretary of Defense, in coordination with the Secretary of Veterans Affairs,
			 may modify or expand the list compiled under subsection (a), but may not add
			 any individuals on or after the date that is 5 years after the date of the
			 enactment of this Act.
			8.Annual
			 report
			(a)In
			 generalNot later than one
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Defense, in consultation with the Secretary of Veterans Affairs,
			 shall submit to the appropriate congressional committees a report on health
			 care and other benefits provided under this Act.
			(b)ContentThe
			 report required under subsection (a) shall include the following:
				(1)A description of
			 the classes of individuals who have received health care and other benefits
			 under this Act during the reporting period.
				(2)A description of
			 the health care benefits that have been provided to such individuals.
				(3)Recommendations
			 for any additional legislation necessary to implement this Act.
				9.RegulationsThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly prescribe regulations to carry out the
			 provisions of this Act, including guidelines regarding health conditions and
			 symptoms that may be attributed to military exposures.
		10.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
	
		May 17, 2010
		Read twice and placed on the calendar
	
